FILED
                            NOT FOR PUBLICATION                              DEC 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PAUL ALEC MONJE,                                 No. 14-55421

              Plaintiff-Appellant,               D.C. No. 5:12-cv-00497-GHK-
                                                 DTB
 v.

EQUIFAX; et al.,                                 MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                          Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Paul Alec Monje appeals pro se from the district court’s judgment

dismissing without prejudice his action, alleging violations of the Fair Credit

Reporting Act, as to Equifax. We have jurisdiction under 28 U.S.C. § 1291. We

review for an abuse of discretion a dismissal for failure to comply with a court

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir. 1992). We affirm.

      The district court did not abuse its discretion in dismissing Monje’s action

without prejudice as to Equifax because Monje failed to respond to an order to

show cause why the action as to Equifax should not be dismissed, despite a

warning that failure to comply would result in dismissal of his action. See id. at

1260-61 (9th Cir. 1992) (setting forth factors to consider before dismissing an

action for failure to comply with a court order and holding that the district court’s

dismissal should not be disturbed absent “a definite and firm conviction” that it

“committed a clear error of judgment” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion in denying Monje’s motions for

reconsideration of the district court’s order dismissing Monje’s action without

prejudice as to Equifax because Monje did not demonstrate any basis for

reconsideration. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5

F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and bases for

granting motion for reconsideration).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on




                                           2                                      14-55421
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                         3                              14-55421